Ogden, P. J.
There is no error in the judgment of the court in sustaining and perpetuating the injunction in this case.
The statute of 1866, at least, by a liberal construction would have exempted one vehicle from forced sale, whether it was a wagon, in the ordinary meaning of that word, or a carriage, provided that was the only vehicle owned or possessed by the party claiming the exemption•, and with this construction of the statute of 1866, the statute of 1870 could hardly be claimed as impairing the obligation of a contract tinder the facts stated in this case.
The carriage or buggy levied upon in this case is the only vehicle owned by the appellee, and we think under either statute reférred to he had a right to claim one as exempted from forced sale. The judgment of the lower court is affirmed.
Aeeibmed.